Citation Nr: 0031101	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  96-06 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a gastrointestinal 
disability, on a direct basis or due to an undiagnosed 
illness.


ATTORNEY FOR THE BOARD

R. Acosta, Counsel






INTRODUCTION

The veteran served on active duty from October 1980 to 
January 1981, and from January 1991 to September 1991.  His 
second period of active military service included 
approximately six months of active duty in the Southwest Asia 
theater of operations during the Persian Gulf War. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 rating decision of the Department 
of Veterans Affairs (VA) Nashville, Tennessee, Regional 
Office (RO).  The San Juan, Puerto Rico, RO certified the 
appeal.

The Board notes that, per his request, the veteran was 
scheduled for a Central Office Hearing that was supposed to 
be conducted in Washington, D.C., on October 17, 2000.  The 
veteran did not show up for the hearing, nor did he submit a 
timely request to postpone the hearing.  His inaction in this 
regard is construed as his formal withdrawal of his request 
for a hearing before a Veterans Law Judge.  See 38 C.F.R. § 
20.702(d) (2000).  


REMAND

The veteran contends that he currently suffers from 
psychiatric and gastrointestinal disabilities that are 
causally related to service and that, as such, should be 
service connected.  However, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Therefore, after a review of the evidentiary record, the 
Board finds that additional development is necessary.  
Although the veteran has stated that he receives his 
treatment at a VA facility, records of the veteran's 
treatment have not been obtained since September 1994.  
Additionally, it is unclear whether adequate attempts to 
obtain records dated from September 1991 to March 1993 have 
been made.  Development concerning the individual issues is 
discussed separately below.

First Issue
Entitlement to service connection for a psychiatric 
disability, to include PTSD:

A review of the file reveals that the veteran complained of 
nervous trouble, nightmares, trouble sleeping, and recurring 
thoughts about his experiences during Operation Desert 
Shield/Desert Storm in August 1991, only nine days after his 
return from the Persian Gulf, although his medical 
examination for separation of the same date revealed a 
negative psychiatric evaluation.  Medical evidence of record 
shows that PTSD has been diagnosed on several occasions, 
including on a VA hospitalization from May to June 1994, as 
well as on a June 1994 private psychiatric.  The report of a 
VA PTSD medical examination, on the other hand, completed by 
a board of three VA psychiatrists in September 1994, noted 
diagnoses of alcohol dependence, in alleged remission, and 
borderline personality disorder.  

However, although the veteran submitted a statement of his 
claimed stressors, dated in June 1994, the examination report 
did not discuss this statement, nor has the RO attempted to 
verify the existence of these claimed stressors.  The 
evidence required to determine the existence of a stressor is 
generally dependent upon whether the veteran "engaged in 
combat," in which case the provisions of 38 U.S.C.A. § 
1154(b) (West 1991) apply, or not, in which case, 
corroboration is required to establish the existence of a 
stressor.  See Moreau v. Brown, 9 Vet.App. 389, 396 (1996).  
A determination as to combat participation has not been made 
in this case, although the veteran does not have any awards 
or decorations that specifically denote combat exposure.  
Consequently, after the veteran provides more specific 
information regarding his claimed stressors, the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
should be contacted to provide further information concerning 
the veteran's claimed stressors.  Thereafter, the veteran 
should be afforded an examination to determine whether he has 
PTSD related to any verified incidents.  

Additionally, although the claim has been developed on the 
basis of entitlement to service connection for PTSD, it is 
noted that the veteran himself has referred to it as a 
"nervous condition," and his contentions, to the effect 
that the symptomatology began in service, also raise the 
issue of entitlement to service connection for a psychiatric 
disorder, on the basis of direct service incurrence.  As 
noted above, the VA mental health specialists who evaluated 
the veteran in September 1994 were of the opinion that the 
veteran did not suffer from PTSD.  Rather, they concluded 
that he had alcohol dependence and a personality disorder, 
disorders for which disability compensation cannot be paid 
(the former, for being considered willful misconduct, per 
38 C.F.R. § 3.301(a), (c); and the latter, for being 
expressly considered not a disability for VA purposes, per 
38 C.F.R. §§ 3.303(c), 4.9).  However, a VA psychologist who 
examined the veteran in September 1994 also stated that, 
while there was no gross evidence of PTSD, there was a 
depression component that was "evident," and it is noted 
that the record also contains VA diagnoses of depression, not 
otherwise specified, in March 1993, and atypical depression, 
rule out PTSD, in May 1994.  Similarly, a Social Security 
Administration disability determination dated in August 1994 
showed a diagnosis of major depression with psychotic 
features.  In view of the foregoing, the record is, in the 
Board's opinion, inadequate or incomplete at this time, and 
the Board has the authority, indeed the responsibility, to 
obtain additional development of the evidence, including a 
new medical examination.  See Marcoux v. Brown, 10 Vet. App. 
3, 6 (1996).

Second Issue
Entitlement to service connection for a gastrointestinal 
disability,
on a direct basis or due to an undiagnosed illness:

A review of the record reveals no evidence of the 
manifestation of a gastrointestinal condition during service, 
or at separation.  However, it is noted that the veteran has 
alleged that this condition, which has been diagnosed as 
gastritis and peptic ulcer disease, is actually a sequela of 
the very stressful conditions under which he served in the 
Persian Gulf, and this contention partly finds support in a 
VA outpatient medical record that was produced sometime in 
1994 (the complete date is illegible) which reveals a 
diagnostic impression of "gastritis/anxiety disorder."  The 
veteran was examined by VA in July 1994, at which time 
diagnoses of hemorrhagic  gastritis and chronic alcoholism 
were rendered, but the question of whether the veteran's 
gastrointestinal condition is indeed causally related to 
service has yet to be answered.

Accordingly, these claims are REMANDED to the RO for the 
following:

1.  The RO should obtain all VA medical 
records of psychiatric and 
gastrointestinal treatment for the periods 
from September 1991 to March 1993, and 
from September 1994 to the present.

2.  The veteran should be contacted and 
asked to provide more specific information 
regarding the stressors he described in 
his stressor statement dated June 18, 
1994, to include the unit to which he was 
assigned at the time, and the approximate 
dates of the reported incidents.  

3.  The National Personnel Records Center 
(NPRC) should be contacted and asked to 
provide the veteran's service personnel 
records pertaining to the period of 
service from January 1991 to September 
1991.  

4.  After providing a reasonable period of 
time for responses to the above requests, 
the veteran's statements, including an 
English translation of the June 18, 1994 
statement, and any further information 
provided in connection with the above 
requests, along with the veteran's DD Form 
214 and personnel records, should be 
forwarded to U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Suite 101, Springfield, 
Virginia  22150-3197 for verification of 
stressors.  Any USASCRUR report or 
response obtained should be associated 
with the claims file.

5.  After all available information is 
obtained, the RO should arrange for the 
veteran to be accorded a VA examination by 
a psychiatrist, to determine (1) the 
current diagnosis(es) of any psychiatric 
disorder(s) found to be present, and (2) 
whether any current psychiatric disorder, 
including PTSD, if present, is 
etiologically related to service, or any 
events which occurred therein.  All 
necessary special studies or tests should 
be accomplished.  The claims folder must 
be made available to the examiner in 
conjunction with the examination, and the 
examiner's attention is drawn to the VA 
psychologist's September 1994 report.  If 
the diagnosis of PTSD is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and an inservice stressor.  
If any other psychiatric disorder is 
diagnosed, the examiner should express an 
opinion as to whether such disorder was of 
service onset.  The report of examination 
should include the complete rationale for 
all opinions expressed. 

6.  The veteran should be afforded a VA 
examination by a gastrointestinal 
specialist, to determine whether he has 
(a) a diagnosed gastrointestinal illness 
or disability, or (b) symptoms due to an 
undiagnosed illness, or illnesses.  If a 
gastrointestinal disability is diagnosed, 
the examiner should express an opinion as 
to whether the disorder was of service 
onset.  If not, the examiner should 
specifically state whether he/she is 
unable to ascribe a diagnosis to the 
veteran's gastrointestinal symptoms.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination, together with a copy of this 
Remand. All indicated studies should be 
conducted, and the results of such 
studies reviewed prior to the completion 
of the examination report.  All answers 
and opinions should be reported in detail 
and supported by reference to pertinent 
evidence.  

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of these claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	KAY HUDSON
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 9 -
